United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        December 10, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 03-30146
                         Summary Calendar



ROBERT LEVY,

                                    Plaintiff-Appellant,

versus

CHRISTINE G. DAVIS,

                                    Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                           (02-CV-169)
                      --------------------

Before JOLLY, WIENER, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Robert Levy appeals the dismissal of his

petition for de novo review of the denial of his application for

naturalization, filed under 8 U.S.C. § 1421(c).        That statute

provides that judicial review of the denial of an application for

naturalization is available after a hearing before an immigration

officer. Levy failed to comply with the applicable regulations for

obtaining such a hearing, see 8 C.F.R. §§ 103.2(a)(1), § 336.2(a),

§ 499.1, so the district court was without jurisdiction to review

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the denial of his application.   See 8 U.S.C. § 336.9(d); see also

Townsend v. U.S. Dep’t of Justice, INS, 799 F.2d 179, 181 (5th Cir.

1986).

     The instant appeal is

DISMISSED.




                                 2